Name: 97/229/EC: Commission Decision of 3 March 1997 amending Decision 93/693/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  trade;  Europe;  research and intellectual property
 Date Published: 1997-04-05

 Avis juridique important|31997D022997/229/EC: Commission Decision of 3 March 1997 amending Decision 93/693/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries (Text with EEA relevance) Official Journal L 091 , 05/04/1997 P. 0039 - 0039COMMISSION DECISION of 3 March 1997 amending Decision 93/693/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries (Text with EEA relevance) (97/229/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9 (1), thereof,Whereas Commission Decision 93/693/EEC (2) as last amended by Decision 97/103/EC (3) establishes a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries;Whereas the competent veterinary services of Poland and the Slovak Republic have forwarded requests for amendments to the list of semen collection centres officially approved for the export of semen of domestic animals of the bovine species to the Community; whereas it is therefore necessary to amend the list of approved centres; whereas guarantees regarding compliance with the requirements specified in Article 9 of Directive 88/407/EEC have been received by the Commission;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 93/693/EC is amended as follows:1. in part 3 in respect of Poland, the following semen collection centre is added:'STACJA HODOWLI I UNASIENIANIA ZWIERZAT36-007 Krasne k/RzeszowaApproval code: 2-AI-PL`;2. in part 11 in respect of the Slovak Republic, the following semen collection centre is added:'INSEMAS s.r.o.Stanica plemenn ´ych b ´ykovLieskovskÃ ¡ cesta 32960 01 ZvolenApproval code: ISB SR 03`.Article 2 This Decision is addressed to the Member States.Done at Brussels, 3 March 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 194, 22. 7. 1988, p. 10.(2) OJ No L 320, 22. 12. 1993, p. 35.(3) OJ No L 36, 6. 2. 1997, p. 29.